

116 S3043 IS: Promoting Aviation Regulations for Technical Training (PARTT) 147 Act of 2019
U.S. Senate
2019-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 3043IN THE SENATE OF THE UNITED STATESDecember 12, 2019Mr. Inhofe (for himself, Mr. Moran, Ms. Duckworth, and Mrs. Capito) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo modernize training programs at aviation maintenance technician schools, and for other purposes.
	
 1.Short titleThis Act may be cited as the Promoting Aviation Regulations for Technical Training (PARTT) 147 Act of 2019.
		2.New regulations required
 (a)Interim final regulationsNot later than 90 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration (in this Act referred to as the Administrator) shall issue interim final regulations to establish requirements for issuing aviation maintenance technician school certificates and associated ratings and the general operating rules for the holders of those certificates and ratings in accordance with the requirements of this Act.
 (b)Repeal of current regulationsUpon the effective date of the interim final regulations required under subsection (a), part 147 of title 14, Code of Federal Regulations (as in effect on the date of enactment of this Act) and any regulations issued under section 624 of the FAA Reauthorization Act of 2018 (Public Law 115–254) shall have no force or effect on or after the effective date of such interim final regulations.
 3.Aviation maintenance technician school certification requiredNo person may operate an aviation maintenance technician school without, or in violation of, an aviation maintenance technician school certificate and the operations specifications issued under the interim final regulations required under section 2(a).
		4.Certificate requirements
 (a)Application requirementsAn application for a certificate to operate an aviation maintenance technician school shall include the following:
 (1)A description of the facilities, including the physical address of the certificate holder’s primary location for operation of the school, any additional fixed locations where training will be provided, and the equipment and materials to be used at each location.
 (2)A description of the manner in which the school’s curriculum will ensure students are capable of attaining a mechanic certificate and associated ratings under subpart D of part 65 of title 14, Code of Federal Regulations (or any successor regulation).
 (3)A description of the manner in which the school will ensure it provides the necessary qualified personnel to meet the requirements of section 5(d).
 (b)Change applicationsAn application for an additional rating or amended certificate shall include only the information necessary to substantiate the reason for the requested additional rating or change.
 (c)Duration of certificateAn aviation maintenance technician school certificate issued under the interim final regulations required under section 2(a) shall be effective from the date of issue until the certificate is surrendered, suspended, or revoked.
 (d)Certificate ratingsAn aviation maintenance technician school certificate issued under the interim final regulations required under section 2(a) shall specify which of the one or more following ratings apply to the aviation maintenance technician school:
 (1)Airframe. (2)Powerplant.
 (3)Airframe and Powerplant. 5.Operations requirements (a)Facilities, equipment, and material requirementsEach aviation maintenance technician school shall provide and maintain the facilities, equipment, and materials that are appropriate to the one or more ratings held by the school and the number of students taught.
 (b)Training provided at another locationAn aviation maintenance technician school may provide training at any additional location that meets the requirements of the interim final regulations required under section 2(a) and is listed in the certificate holder’s operations specifications.
 (c)Curriculum requirementsEach aviation maintenance technician school shall establish and maintain curriculum designed to continually align with mechanic testing standards and ensure students are eligible for a mechanic certificate and associated ratings under subpart D of part 65 of title 14, Code of Federal Regulations (or any successor regulation).
 (d)Instructor requirementsEach aviation maintenance technician school shall— (1)provide qualified personnel to teach in a manner that ensures positive educational outcomes are achieved; and
 (2)ensure instructors hold a mechanic certificate with one or more appropriate ratings (or, with respect to instructors who are not certified mechanics, are otherwise specifically qualified to teach their assigned content).
				6.Quality control system
 (a)AccreditationEach aviation maintenance technician school shall— (1)be accredited as meeting the definition of an institution of higher education provided for in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001); or
 (2)establish and maintain a quality control system that meets the requirements specified in subsection (b) and is approved by the Administrator.
 (b)FAA-Approved system requirementsThe Administrator shall approve a quality control system that provides procedures for recordkeeping, assessment, issuing credit for experience, issuing of final course grades, ensuring sufficient number of instructors, granting of graduation documentation, and corrective action for addressing deficiencies.
			7.Additional requirements
 (a)Minimum passage rateAn aviation maintenance technician school shall maintain a pass rate of at least 70 percent of students that take the written, oral, or practical (or any combination thereof) Federal Aviation Administration mechanic tests within 60 days of graduation for the most recent 3-year period.
 (b)FAA inspectionAn aviation maintenance technician school shall allow the Administrator such access as the Administrator determines necessary to inspect the one or more locations of the school for purposes of determining the school's compliance with the interim final regulations required under section 2(a) and the aviation maintenance technician school certificate issued for the school.
 (c)Early testingAn aviation maintenance technician school may issue authenticated documentation demonstrating a student’s satisfactory progress, completion of corresponding portions of the curriculum, and preparedness to take the aviation mechanic written general knowledge test, even if the student has not met the experience requirements of section 65.77 of title 14, Code of Federal Regulations (or any successor regulation). Any such documentation shall specify the curriculum the student completed and the completion date.